DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
In re pages 5-6, Applicant argues that Karczewicz does not disclose determining available residual coefficients neighboring a current position in a transform unit of video data.
In response, the examiner respectfully disagrees. Karczewicz is directed video coding of transform coefficients (Karczewicz: paragraph [0002]). As taught by Karczewicz, coefficient levels of coefficients associated with residual data may be encoded (Karczewicz: paragraphs [0005] and [0031]). The encoding may occur with respect to reference samples in a neighboring reference blocks (Karczewicz: paragraph [0057]). Additionally, the coding of coefficients may involve a scanning process that serializes the 2D array of coefficients and generates a significance map that indicates positions of significant coefficients (Karczewicz: paragraph [0069]). As taught by Karczewicz, this scanning process involves both a current position and neighboring positions of coefficients (Karczewicz: Fig. 3). In this manner, Karczewicz discloses determining available residual coefficients neighboring a current position in a transform unit of video data, as recited in claim 1 and similarly in claim 9.
Applicant’s additional arguments, filed October 7, 2021, have been noted; however, these arguments are moot based on a new grounds of rejection discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al. (US 2015/0016537, already of record, referred to herein as “Karczewicz”) in view of Kolesnikov (US 2015/0078443, referred to herein as “Kolesnikov”).

Regarding claim 1, Karczewicz discloses: A method of encoding or decoding video data (Karczewicz: Figs. 7 and 8, disclosing encoding and encoding methods), the method comprising:
determining available residual coefficients neighboring a current position in a transform unit of video data (Karczewicz: paragraphs [0005] and [0031], disclosing encoding of coefficient levels of coefficients associated with residual video data; Fig. 3, paragraphs [0057] and [0069], disclosing coding of coefficients in a neighboring reference block);
determining a sum of the available residual coefficients (Karczewicz: Fig. 7; paragraphs [0092] and [0124], disclosing acquisition of statistics—such as a sum—of coefficient levels of residual coefficients);
modifying the sum based on the number of available residual coefficients (Karczewicz: paragraphs [0100] and [0101], disclosing that acquired statistics may be updated—e.g., modified—based on residual coefficients; paragraphs [0124] and [0125], disclosing modification of the statistics by mapping of parameters based on a total counter variable of the number of coefficients);
determining a rice parameter… based on the modified sum (Karczewicz: paragraphs [0114] and [0126], disclosing determination of an updated Rice value based on the acquired statistics); and
coding a syntax element indicative of a residual coefficient at the current position based on the determined rice parameter (Karczewicz: paragraph [0198], disclosing encoding of a flag or syntax element to indicate a remaining value of a coefficient level using codes defined by the rice parameter).
Karczewicz does not explicitly disclose determining a rice parameter for a residual coefficient at the current position in the transform unit.
However, Kolesnikov discloses determining a rice parameter for a residual coefficient at the current position in the transform unit (Kolesnikov: paragraphs [0117] and [0268], disclosing coding of residual coefficients in a transform unit for a current position; paragraphs [0015] through [0018], disclosing determining a rice parameter for the residual coefficients).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the residual coefficient position of Kolesnikov in the method of Karczewicz.
One would have been motivated to modify Karczewicz in this manner in order to better minimize the size of residual coefficients in a coded bitstream (Kolesnikov: paragraphs [0013] and [0109]).

Regarding claim 3, Karczewicz and Kolesnikov disclose: The method of claim 1, wherein modifying the sum comprises clipping the sum based on the number of available residual coefficients (Karczewicz: paragraphs [0115] and [0125], disclosing clipping of acquired statistics based on the residual coefficients)

Regarding claim 4, Karczewicz and Kolesnikov disclose: The method of claim 1, wherein determining the rice parameter based on the modified sum comprises: comparing the sum to one or more thresholds (Karczewicz: paragraph [0151], disclosing determining the rice parameter based on comparison with a threshold); and determining, based on the comparison, that either a) a specified rice parameter is used or b) a lookup table is indexed using the sum to determine the rice parameter (Karczewicz: paragraph [0151], disclosing that a derived rice parameter—e.g., a specific rice parameter—may be used based on use of the threshold; paragraphs [0124] and [0129] through [0132]).

Regarding claim 5, Karczewicz and Kolesnikov disclose: The method of claim 1, wherein the transform unit is encoded with a lossless encoding mode (Karczewicz: paragraphs [0059], [0085] and [0124], disclosing transform coding with lossless encoding mode).

Regarding claim 6, Karczewicz and Kolesnikov disclose: The method of claim 1, wherein the transform unit is encoded using transform skip residual coding (Karczewicz: paragraph [0059], disclosing transform coding using transform skip coding).

Regarding claim 7, Karczewicz and Kolesnikov disclose: The method of claim 1, wherein coding the syntax element comprises encoding the syntax element, and further comprising encoding syntax elements encoding the transform unit including the residual coefficient (Karczewicz: paragraphs [0056] through [0060], disclosing encoding of syntax elements associated with transform and residual coefficients).

Regarding claim 8, Karczewicz and Kolesnikov disclose: The method of claim 1, wherein coding the syntax element comprises decoding the syntax element, and further comprising decoding the transform unit of video data using the residual coefficient (Karczewicz: Fig. 6, disclosing decoding of syntax elements associated with transform and residual coefficients).

Regarding claim 9, Karczewicz and Kolesnikov disclose: An apparatus for coding video data (Karczewicz: Fig. 1, disclosing a video encoder and a video decoder), the apparatus comprising:
a memory configured to store a transform unit of a picture of video data (Karczewicz: paragraph [0010], disclosing a memory for storing data);
a video processor (Karczewicz: paragraph [0010], disclosing one or more processors to process video data) configured to:
determine available residual coefficients neighboring a current position in the transform unit (Karczewicz: paragraphs [0005] and [0031], disclosing encoding of coefficient levels of coefficients associated with residual video data; Fig. 3, paragraphs [0057] and [0069], disclosing coding of coefficients in a neighboring reference block);
determine a sum of the available residual coefficients (Karczewicz: Fig. 7; paragraphs [0092] and [0124], disclosing acquisition of statistics—such as a sum—of coefficient levels of residual coefficients);
modify the sum based on the number of available residual coefficients (Karczewicz: paragraphs [0100] and [0101], disclosing that acquired statistics may be updated—e.g., modified—based on residual coefficients; paragraphs [0124] and [0125], disclosing modification of the statistics by mapping of parameters based on a total counter variable of the number of coefficients);
determine a rice parameter for a residual coefficient at the current position in the transform unit based on the modified sum (Karczewicz: paragraphs [0114] and [0126], disclosing determination of an updated Rice value based on the acquired statistics; Kolesnikov: paragraphs [0117] and [0268], disclosing coding of residual coefficients in a transform unit for a current position; paragraphs [0015] through [0018], disclosing determining a rice parameter for the residual coefficients); and
code a syntax element indicative of the residual coefficient at the current position based on the determined rice parameter (Karczewicz: paragraph [0198], disclosing encoding of a flag or syntax element to indicate a remaining value of a coefficient level using codes defined by the rice parameter).
The motivation for combining Karczewicz and Kolesnikov has been discussed in connection with claim 1, above.

Regarding claim 10, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein the processor is configured to modify the sum based on the number of available residual coefficients (Karczewicz: paragraphs [0100] and [0101], disclosing that acquired statistics may be updated—e.g., modified—based on residual coefficients; paragraphs [0124] and [0125], disclosing modification of the statistics by mapping of parameters based on a total counter variable of the number of coefficients).

Regarding claim 11, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein the processor is further configured to modify the sum based on the number of available residual coefficients (Karczewicz: paragraphs [0100] and [0101], disclosing that acquired statistics may be updated—e.g., modified—based on residual coefficients; paragraphs [0124] and [0125], disclosing modification of the statistics by mapping of parameters based on a total counter variable of the number of coefficients).

Regarding claim 12, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein to modify the rice parameter based on the modified sum, the processor is further configured to: compare the sum to one or more thresholds (Karczewicz: paragraph [0151], disclosing determining the rice parameter based on comparison with a threshold), and determine, based on the comparison, that ether a) a specified rice parameter is used or b) a lookup table is indexed using the sum to determine the rice parameter (Karczewicz: paragraph [0151], disclosing that a derived rice parameter—e.g., a specific rice parameter—may be used based on use of the threshold; paragraphs [0124] and [0129] through [0132)).

Regarding claim 13, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein the transform unit is encoded with a lossless encoding mode (Karczewicz: paragraphs [0059], [0085] and [0124], disclosing transform coding with lossless encoding mode).

Regarding claim 14, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein the transform unit is encoded using transform skip residual coding (Karczewicz: paragraph [0059], disclosing transform coding using transform skip coding).

Regarding claim 15, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein to code the syntax element, the processor is configured to encode the syntax element, and further configured to encode syntax elements encoding the transform unit including the residual coefficient (Karczewicz: paragraphs [0056] through [0060], disclosing encoding of syntax elements associated with transform and residual coefficients).

Regarding claim 16, Karczewicz and Kolesnikov disclose: The apparatus of claim 9, wherein to code the syntax element, the processor is configured to decode the syntax element, and further configured to decode the transform unit of video data based on the syntax element (Karczewicz: Fig. 6, disclosing decoding of syntax elements associated with transform and residual coefficients).

Regarding claim 17, Karczewicz and Kolesnikov disclose: The device of claim 9, wherein the processor is implemented in circuitry coupled to the memory (Karczewicz: paragraph [0045], disclosing processors implemented in circuitry coupled to the memory).

Regarding claim 18, Karczewicz and Kolesnikov disclose: The device of claim 9, further comprising a display configured to display the video data (Karczewicz: paragraph [0041], disclosing a display device for displaying video data).

Regarding claim 19, Karczewicz and Kolesnikov disclose: The device of claim 9, further comprising a camera configured to capture the video data (Karczewicz: paragraph [0036], disclosing a camera for capturing video data).

Regarding claim 20, Karczewicz and Kolesnikov disclose: The device of claim 9, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Karczewicz: paragraph [0034], disclosing source and destination devices such as computers, mobile devices, set-top boxes, etc.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Kolesnikov as applied to claim 1 above, and further in view of Wang et al. (US 2014/0064365, already of record, referred to herein as “Wang”).

Regarding claim 2, Karczewicz and Kolesnikov disclose: The method of claim 1, as discussed above.
Karczewicz and Kolesnikov do not explicitly disclose: wherein modifying the sum comprises normalizing the sum based on the number of available residual coefficients.
However, Wang discloses: wherein modifying the sum comprises normalizing the sum based on the number of available residual coefficients (Wang: paragraph [0068], disclosing normalizing available coefficients).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the normalizing of Wang in the method of Karczewicz and Kolesnikov.
One would have been motivated to modify Karczewicz and Kolesnikov in this manner in order to better adjust quantization step size to improve coding compression (Wang: paragraphs [0068] and [0004] through [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484